PER CURIAM.
We initially accepted jurisdiction pursuant to article V, section 3(b)(3), Florida Constitution, to review Matheson v. State, 870 So.2d 8 (Fla. 2d DCA 2003), based on express and direct conflict with Vetter v. State, 395 So.2d 1199 (Fla. 3d DCA 1981). Upon further consideration, we have determined that we should exercise our discretion and discharge jurisdiction. Accordingly, this review proceeding is hereby dismissed.
It is so ordered.
PARIENTE, C.J., and WELLS, ANSTEAD, LEWIS, QUINCE, and BELL, JJ., concur.
CANTERO, J., dissents.